o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-111172-10 uil the honorable charles e grassley united_states senator federal courthouse building 6th street sioux city iowa attention --------------------- dear senator grassley i am responding to your inquiry dated date on behalf of your constituent --- --------------------- he asked if wages paid to his wife -------------------------- a green card holder who works at the united_states embassy in ------------------ are subject_to social_security_taxes wages paid to united_states residents for services they perform outside the united_states for an american_employer are subject_to social_security and medicare taxes sec_3121 of the internal_revenue_code the code an individual is a resident_of_the_united_states for tax purposes if the individual is a lawful permanent resident sec_7701 of the code an individual is a lawful permanent resident_of_the_united_states at any time if he or she has received the privilege according to the immigration laws of residing permanently in the united_states as an immigrant an individual generally has this status if the u s citizenship and immigration services uscis or its predecessor organization the u s immigration and naturalization service has issued an alien registration card also known as a green card to that individual united_states_resident aliens are subject_to united_states income_tax on their worldwide income regardless of where they reside when an individual is subject_to united_states taxes as a resident the individual must furnish his or her employer with a social_security_number so that the employer may withhold social_security and medicare taxes from the conex-111172-10 employee’s wages and the social_security administration can credit those taxes to the employee’s account an individual obtains a social_security_number by submitting a from ss-5 application_for a social_security card to the social_security administration i have enclosed a copy of form ss-5 and its instructions i have also enclosed a copy of irs publication u s tax guide for aliens employers must withhold percent of the employee’s annual wages for social_security_tax purposes and dollar_figure percent for medicare_tax purposes sec_3101 and sec_3111 of the code employers must also contribute an amount equal to percent of the employee’s annual wages for social_security_taxes and dollar_figure percent for medicare taxes bringing the total annual payment to an amount equal to percent of wages sec_3101 and sec_3111 of the code in general the employer is responsible for making the withholding the wages subject_to_withholding are only those wages earned after the uscis has issued a green card to an individual the employer reports social_security and medicare_tax withholding to the employee annually on a form_w-2 wage and tax statement or on a form w-2c corrected wage and tax statement your constituent also asked whether failure to comply with united_states tax laws will jeopardize his wife’s resident status unfortunately i am unable to comment on this question as the internal_revenue_service has no jurisdiction over matters of immigration law i hope this information is helpful if you have any questions please call me at -------- ---- ------------- or ------------------- at --------------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities enclosures
